COURT OF APPEALS FOR THE
                                 FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER OF ABATEMENT AND
                               ORDER TO AMEND CERTIFICATION
Appellate case:          No. 01-12-00967-CR; Richard Dennis Harris v. The State of Texas
Trial court case:        No. 1289692, in the 338th District Court of Harris County, Texas

       The Rules of Appellate Procedure require that a certification from the trial court of the
appellant’s right to appeal be filed in every criminal case in which it enters a judgment or other
appealable order. See TEX. R. APP. P. 25.2(a)(2).

        According to the clerk’s record in the above-referenced appeal, appellant pleaded guilty
to the offense of driving while intoxicated (second offender), pursuant to an agreement with the
State. Appellant received a sentence of one year in the county jail, but the trial court suspended
the sentence and placed appellant on community supervision for eighteen months. Subsequently,
appellant filed an application for a writ of habeas corpus. The trial court denied the application,
and appellant has appealed that denial.

        The certification of appellant’s right to appeal, however, is blank, other than the trial
court judge’s signature. None of the boxes that may be checked to indicate the circumstances of
this case are checked. Neither appellant not appellant’s counsel signed the certification. A
certification is “defective” if it is correct in form, but, as here, inaccurate when compared with
the record. Dears v. State, 154 S.W.3d 610, 614 (Tex. Crim. App. 2005). We must dismiss an
appeal unless a certification that is consistent with the record and that shows that the appellant
has the right to appeal has been made part of the record. See TEX. R. APP. P. 25.2(d). The rules
provide that a certification may be amended to correct a defect or omission. See TEX. R. APP. P.
37.1; Dears, 154 S.W.3d at 614–15.

        Accordingly, we direct the trial court to prepare and file a certification of appellant’s
right to appeal that complies with Rule 25.2(a)(2).1 The amended certification must be included
in a supplemental clerk’s record and be filed in this Court no later than March 15, 2013.
Additionally, we order the Harris County District Clerk’s Office to include the trial court’s
amended certification of right of appeal in a supplemental clerk’s record. See TEX. R. APP. P.
34.5(c).

       The appeal is abated, treated as a closed case, and removed from this Court’s active

1      Rule 25.2(d) of the Texas Rules of Appellate Procedure states that the certification “shall be signed by the
       defendant, with a copy given to him.” In the event the appellant is incarcerated and the court is conducting
       this hearing through closed circuit television, the court may obtain appellant’s signature on the certification
       through documents transmitted by mail, fax or e-mail. Alternatively, the trial court may comply with the
       notice requirements in Rule 25.2(a)(2) by video teleconference, the contents on the certification of right to
       appeal form that has been signed b the trial court judge may be read to appellant to personally advise him
       of the contents within the form. If the hearing is conducted by video teleconference, a certified electronic
       copy of the hearing shall be filed in this Court with the supplemental clerk’s record. The trial court is not
       limited to these options to satisfy Rule 25.2(d).
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record that complies with this order is filed in this Court. The court coordinator of the
trial court shall set a hearing date and notify the parties.

       It is so ORDERED.



Judge=s signature: /s/ Justice Huddle
                     Acting individually   Q Acting for the Court

Panel consists of ______________________________________________________


Date: February 13, 2013




                                               2